DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-5, 7-15, and 17-24 of US Application No. 16/176,953 are currently pending and have been examined. Applicant amended claims 1, 11, 19, and 23-34. Applicant previously canceled claims 6 and 16.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12 August 2022 has been entered.
 
Response to Arguments/Amendments
The previous rejection of claim 24 under 35 USC §112(a) is withdrawn. Applicant amended the claim to remove the limitation that was not sufficiently described in the written description Applicant’s arguments. However, Examiner notes that Applicant moved the limitation that formed the basis of the rejection to claims 1, 11, and 19. New rejections of claims 1, 11, and 19 under § 112(a) are set forth below. Applicant referenced ¶ [0048] of the specification, presumably for providing support in the specification for the limitation “wherein the controller is configured to correlate the distance of the object from the LIDAR device with the peak magnitude to determine the properties of the object”. Examiner acknowledges that the specification discloses the claim language. However, the written description requirement is not necessarily met when the claim language appears in ipsis verbis in the specification. "Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. See MPEP 2163.03(V). While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP 2163.03(V).
Claims 1, 11, and 19 are not supported by the specification because the claims define the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Claims 1, 11, and 19 each recite “correlate the distance of the object from the LIDAR device with the peak magnitude to determine the properties of the object”. The language of the claim is recited in the specification, as noted by Applicant, but the specification does not describe the claimed invention so that one skilled in the art can recognize what is claimed. The specification does not disclose what properties of the object are determined and does not disclose how the correlation between distance of the object from the LIDAR device with the peak magnitude is used to determine these undisclosed properties.  Therefore, claims 1, 11, and 19 are not sufficiently described in the written description.

The previous rejection of claim 23 under 35 USC § 112(b) is withdrawn in consideration of amended claim 23.

The previous rejections of claims 1-5, 7-15, 17-19, and 21-23 under 35 USC § 103 are withdrawn. Examiner agrees that the prior art of record does not teach at least “wherein LIDAR information includes a distance of the object from the LIDAR device and properties of the object, wherein the controller is configured to correlate the distance of the object from the LIDAR device with the peak magnitude to determine the properties of the object”, as recited in amended independent claims 1, 11, and 19.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-5, 7-15, and 17-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
While there is a presumption that an adequate written description of the claimed invention is present in the specification as filed, In re Wertheim, 541 F.2d 257, 262, 191 USPQ 90, 96 (CCPA 1976), a question as to whether a specification provides an adequate written description may arise in the context of an original claim. An original claim may lack written description support when (1) the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved or (2) a broad genus claim is presented but the disclosure only describes a narrow species with no evidence that the genus is contemplated. See MPEP 2163.03(V).
Claims 1, 11, and 19 are not supported by the specification because the claim defines the invention in functional language specifying a desired result but the disclosure fails to sufficiently identify how the function is performed or the result is achieved. Each of claims 1, 11, and 19 recite “correlate the distance of the object from the LIDAR device with the peak magnitude to determine properties of the object”. The specification does not disclose what properties of the object are determined and does not disclose how the correlation between distance of the object from the LIDAR device with the peak magnitude is used to determine these undisclosed properties.  Therefore, claims 1, 11, and 19 are not sufficiently described in the written description.
Claims 2-5, 7-10, 12-15, 17-18 and 20-24 are rejected as failing to comply with the written description requirement because they depend from one of claims 1, 11, and 19.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Shin et al. (US 2018/0149753 A1) at ¶ [0028] discloses determining a time of flight based on a start control signal and a stop control signal, where the stop control signal is associated with a preconfigured reference magnitude.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L TROOST whose telephone number is (571)270-5779. The examiner can normally be reached Mon-Fri 7:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anne Antonucci can be reached on 571-2709741. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON L TROOST/Primary Examiner, Art Unit 3666